 Case 2:20-cv-04346-RGK-GJS Document 28 Filed 11/10/20 Page 1 of 1 Page ID #:229

                                  UNITED STATES DISTRICT COURT                                           JS6
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-04346-RGK-GJSx                                          Date       November 10, 2020
 Title             Sheila Peach et al v. Yosef Michael, et al.




 Present: The Honorable            R. GARY KLAUSNER, U.S. DISTRICT JUDGE
                      Joseph Remigio                                            Not Reported
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                             Not Present
 Proceedings:                 (IN CHAMBERS)

Plaintiff having failed to timely file an Amended Complaint, this action is hereby dismissed. The Clerk
shall close this action.

IT IS SO ORDERED.




                                                                                                     :
                                                                 Initials of Preparer   jre




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
